Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered February 08, 2021 for the patent application 16/008,316.   

Status of Claims

Claims 1 – 7 and 9 - 29 are pending in the application.
Claims 1, 2, 4 – 6, 9 – 11, 13, 14, 17, 18 and 26 - 29 are currently amended in the application.
Claims 8 and 30 – 49 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed February 08, 2021 with respect to claims 1 – 7 and 9 - 29 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 


Claim(s) 1 – 7 and 9 - 29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 7 and 9 - 29 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 27, system claims 9, 18, 28 and 29.  Claim 1 recites the limitations of:

( A ) a communication interface configured to electronically communicate with one or more safes located at one or more first locations of an entity, said one or more first locations being external to the process facilitator, and to electronically communicate with banking institution located at a second location external to the process facilitator and different from any of the one or more first locations, wherein the process facilitator functions as an intermediary between the one or more safes and the banking institution; 
( B ) a processor; and 
( C ) a memory storing instructions therein for causing the processor to execute the following operations: 
electronically receiving from the one or more safes, using the communication interface via an encrypted transmission, for each business day of a plurality of business days one or more first data files including a value of currency collected by the one of more safes between the end of a day of a business day preceding the respective business day and the end of a day for the respective business day; 
processing the received one or more first data files to determine a total value of currency collected by the one or more safes of the entity between the end of the day of the business day preceding the respective business day and the end of the day for the respective business day, and to generate an encrypted second data file including the determined total value of the currency in correspondence with identification information of the entity;
electronically communicating with the banking institution, using the communication interface, on each business day of the plurality of business days, to transmit the encrypted second data file to the banking institution and to provide actual crediting to the entity by the banking institution corresponding to the determined total value of the currency included in the encrypted second data file on the respective business day, said actual crediting being provided on the respective business day and prior to removal of the collected currency from the one or more safes, wherein the process facilitator is configured to track status of the currency collected in the one or more safes after the currency is removed from the one or more safes.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 9, 18 and 27 – 29 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the communication interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 9, 18 and 27 – 29.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “communicating” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( C ) above in Applicant’s specification para [0009], which discloses “These benefits are achieved by the process facilitator in communication with a safe, i.e., a currency receiving device, located at a first location of an entity external to the process facilitator and further in communication with a banking institution located at a second location external to the process facilitator and different from the first location. The process facilitator comprises a communication interface that electronically communicates with the safe and electronically communicates with the banking institution, a processor and a memory storing instructions for causing the processor to execute the operations of receiving from the safe, using the communication interface, for each business day of a plurality of business days, data including a value of currency collected by the safe between the end of a day of a business day preceding the respective business day and the end of a day for the respective business day, and communicating with the banking institution, using the communication interface, on each business day of the plurality of business days, to provide actual crediting to the entity by the banking institution based on the value included in the data received from the safe on the respective business day, with the actual crediting being provided on the respective business day and prior to removal of the collected currency from the safe. In the present invention, the process facilitator functions as an intermediary between the safe and the banking institution.“.  

Also, claim 1, limitation ( A ) and ( C ) above in Applicant’s specification para [0010], which discloses “The above benefits are also achieved by a system that includes the process facilitator and the safe located at the first location that is external to the process facilitator. The safe comprises a bill acceptor for collecting cash currency and a sealed cassette into which the safe automatically transfers the collected cash currency. The safe also includes a safe processor that identifies the cash currency collected into the sealed cassette, to determine the total value of the cash currency collected into the sealed cassette and to generate deposit information identifying the cash currency collected into the sealed cassette. These features of the safe improve the functioning of the system by automatically generating deposit information that includes data required for processing the collected currency so that the processing of the collected cash currency is performed at the time of collection.”

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0026], which discloses “As described in more detail below, the present invention uses one or more currency receiving devices, such as safes, provided at retailer location(s) for collecting currency, including physical cash and checks, over a period of time, which typically spans multiple business days. The present invention also uses a central process facilitator, which is a computerized device with a processor, a memory and a communication interface and which is located at a location that is different from the retailer location(s). The central process facilitator electronically communicates, via the communication interface, with one or more currency receiving devices to receive data from each of the currency receiving devices on each business day of a plurality of business days (or on each sub-period of a predetermined time period).“.  

Also, claim 1, limitation ( C ) above in Applicant’s specification para [0056], which discloses “As discussed above, process facilitator 50 includes a suitably programmed computing system (or systems) that receives the electronically transmitted data files. Transmission may occur in any known manner, such as via the Internet, telephone system, a private communications network or other suitable manner. Preferably, transmissions are encrypted to ensure proper security and privacy. Since electronic data transmission and encryption, as well as the hardware/software that are capable to carry out such transmission and encryption, are well known, further description thereof is omitted herein except where necessary for an understanding of the present invention.“.   Similar arguments apply to claims 9, 18 and 27 – 29.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 9, 18 and 27 – 29 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 9, 18 and 27 – 29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 9, 18 and 27 – 29 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more). 

Dependent Claims

Dependent claims 2 – 7, 10 – 17 and 19 - 26 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 7, 10 – 17 and 19 - 26 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9, 18 and 27 – 29 are thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2, 5, 7 and 10 clearly further define the abstract idea as stated above and claims 3, 4, 11 – 17, 20, 21 and 23 – 26 further define extra-solution activities such as arranged in accordance with a predetermined schedule; arranges for removal of the currency collected; generates a report identifying amounts of actual credit provided to the entity on a business day; and determine a total value of the cash currency collected into the sealed cassette; denomination and total value of cash deposit; and presenting data and transmitting/receiving data.  Furthermore, dependent claims 2 – 7, 10 – 17 and 19 - 26 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 
As a result, such limitations do not overcome the requirements as described above. Therefore, claims 2 – 7, 10 – 17 and 19 - 26 are directed to an abstract idea. Thus, claims 1 – 7 and 9 - 29 are not patent eligible.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696